DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-5 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities: “at predetermined movement point” in line 5 lacks an article.  Amendment to “at each of a plurality of predetermined movement points” is respectfully suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “the movement points” in line 7, 15-16, and 22-23 lacks proper antecedent basis.  Clarification is required.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 1, “the movement point” in line 9 lacks proper antecedent basis.  Clarification is required.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 3, “the movement points” in line 4 lacks proper antecedent basis.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim is directed to a “robot controller for controlling an arc motion of a robot” and includes a unit as per line 3-5, a unit as per line 6-7, a unit as per line 8-11, a unit as per line 13-16, and a unit as per line 17-20.  As drafted, the claim language includes embodiments directed to mental processes, but for the exception of generic computer components and/or insignificant extra-
This judicial exception is not integrated into a practical application.  In particular, the claimed units include embodiments directed to a generic computer operating in its ordinary capacity and/or a computer described at a high level of generality and used as a tool to perform otherwise mental processes.  The units do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to lack of integration of the abstract idea into a practical application, the units amount to no more than mere instructions to apply the abstract idea using generic computer components used as a tool to perform otherwise mental processes.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  Therefore, Claim 1 is not eligible for patent protection.

As per Claim 2, the claim further describes values in the operation program.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 2 is not eligible for patent protection.

As per Claim 3, the claim further describes operation of the operation program.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity in that no robot or machine necessarily operates in view of the claimed operations.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 2 is not eligible for patent protection.


As per Claim 5, the claim further describes operation of the operation program.  The limitation is described at a high level of generality and includes embodiments involving a generic computer operating in its ordinary capacity in that no robot or machine necessarily operates in view of the claimed operations.  Accordingly, the claim language includes embodiments directed to an abstract idea without significantly more.  Therefore, Claim 5 is not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Pub. No. 2006/0030970).

As per Claim 1, Watanabe discloses a robot controller (44) for controlling an arc motion (as per Q1-P-Q2) of a robot (42) (Figs. 4-5; ¶39-47), comprising:

an interpolation point setting unit (controller 44 as per S7, S10) that sets an interpolation point between the movement points (as per each teaching point) (Figs. 5-6, 7A-7B; ¶47-50, 52-58, 74-78);
a movement-point angle calculation unit (controller 44 as per S6, S10, S12) that calculates, at the movement point (as per each teaching point), an angle relating to a reference direction (as per S12) for determining the orientation of the robot (42) based on the orientation of the robot (42) (Figs. 5-6, 7A-7B; ¶47-50, 52-58, 74-80);
an interpolation-point angle calculation unit (controller 44 as per S13) that calculates an angle relating to the reference direction (as per S12) at the interpolation point by interpolating angles relating to the reference direction (as per S12) at the movement points (as per each teaching point) (Figs. 5-6, 7A-7B; ¶47-50, 52-58, 74-83); and
an orientation calculation unit (controller 44 as per S13) that calculates the orientation of the robot at the interpolation point based on the angle relating to the reference direction (as per S13) at the interpolation point (Figs. 5-6, 7A-7B; ¶47-50, 52-58, 74-83),
wherein the reference direction (as per S12) is a direction (as per transformation matrix M1) independent from positions of the movement points (as per each teaching point) and is set in the operation program (welding operation program in ¶50, 52) in a predetermined coordinate system (as per base coordinate system 58) (Figs. 5-6, 7A-7B, 8-9; ¶47-50, 52-86).

As per Claim 2, Watanabe further discloses wherein the reference direction (as per S12) is specified by a coordinate value inputted by an operator (via panel 46) into the operation program (welding operation program in ¶50, 52) in the predetermined coordinate system (58) (Figs. 6, 7A-7B, 8; ¶47-50, 52-71).


As per Claim 4, Watanabe further discloses wherein the angle relating to the reference direction (as per S12) is an azimuth angle (θ) and an elevation angle (ø) of an operation tool (38) with respect to the reference direction (as per S12) (Figs. 3-4, 6, 7A; ¶38-45, 80).

As per Claim 5, Watanabe further discloses the robot controller (44) being disposed in a robot device (as per system of Fig. 5) including a machine (50) for moving a workpiece (W) (Fig. 5; ¶47-48),
wherein the robot (42) and the machine (50) are formed so as to operate in cooperation with each other (Fig. 5; ¶47-48),
the reference direction (as per S12) is set in the operation program (welding operation program in ¶50, 52) in a leader coordinate system (Mc) that moves with the workpiece (W) (Fig. 9; ¶72-87), the leader coordinate system (Mc) having an origin (62) fixed on the workpiece (W) (Fig. 9; ¶70-72), and
the interpolation-point angle calculation unit (controller 44 as per S4) calculates, in the leader coordinate system (Mc), an angle relating to the reference direction (as per S12) at the interpolation point (Figs. 6, 7A-7B, 8, 9; ¶52-87).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe (US Patent No. 5,845,053) and Takaoka (US Patent No. 6,167,328) disclose robot control systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664